Per Cueiam.
The plaintiff’s evidence makes out a case of negligence. The defendant’s evidence does not make out a defense. The physical facts and the plaintiff’s testimony disclose that the collision occurred when the plaintiff’s vehicle was almost completely through, and the defendant’s was barely entering the intersection. According to the defendant, “I saw the Shelton car a second before I hit it. I made a swerve to the right when she shot across there. I was over to her right.” He admitted his conviction for speeding and reckless driving. The evidence was brief and easily understood. The charge was nontechnical but presented the issues in such focus as left little likelihood that the charge could have been misunderstood. No reason is made to appear why the result should be disturbed.
No error.